—In an action, inter alia, to recover damages for medical malpractice, the defendant Petra Gurtner appeals from an order of the Supreme Court, Kings County (Barron, J.), dated November 26, 2001, which denied her motion to quash a judicial subpoena.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court correctly denied the motion by the defendant Petra Gurtner to quash the judicial subpoena served upon her. Ritter, J.P., Altman, Adams and Crane, JJ., concur.